Exhibit 10.2

 

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION. BY ACQUIRING THIS WARRANT, HOLDER
AGREES TO NOT SELL OR OTHERWISE DISPOSE OF THIS WARRANT OR THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT WITHOUT REGISTRATION OR THE APPLICABILITY
OF AN EXEMPTION FROM REGISTRATION UNDER THE AFORESAID ACTS, AND THE RULES AND
REGULATIONS THEREUNDER.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares of Common Stock: 4,313,725 (subject to adjustment as provided
herein) Date of Issuance: April 27, 2018 (“Issuance Date”)

 

THIS CERTIFIES THAT, for value received, Slipstream Communications, LLC
(including any permitted and registered assigns, the “Holder”), is entitled to
purchase from Creative Realities, Inc., a Minnesota corporation (the “Company”),
up to 4,313,725 shares of Common Stock of the Company (the “Warrant Shares”) at
the Exercise Price hereunder then in effect. This Warrant to Purchase Common
Stock (this “Warrant”) is issued by the Company in connection with an increase
in the maximum amount permitted to by borrowed by the Company from the Holder
under a Secured Revolving Promissory Note (as amended, the “Note”) pursuant to
the terms and conditions of a Loan and Security Agreement by and among the
Company, certain of its subsidiaries, and Slipstream Communications, LLC, dated
of even date herewith (as amended, the “Loan and Security Agreement”). For
purposes of this Warrant, the term “Exercise Price” shall mean $0.255 per share,
subject to adjustment as provided herein, and the term “Exercise Period” shall
mean the period commencing on the Issuance Date and ending on 5:00 p.m. New York
time on the five-year anniversary of the date of this Warrant.

 

1. EXERCISE OF WARRANT.

 

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, including
but not limited to the provisions of Section 1(c) below, the rights represented
by this Warrant may be exercised in whole or in part at any time or times during
the Exercise Period by delivery of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant. The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares. On or
before the third Trading Day (the “Warrant Share Delivery Date”) following the
date on which the Company shall have received the Exercise Notice, and upon
receipt by the Company of (i) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price” and together
with the Exercise Notice, the “Exercise Delivery Documents”) in cash or by wire
transfer of immediately available funds or (ii) notification from the Holder
that this Warrant is being exercised pursuant to a Cashless Exercise, as defined
below, the Company shall issue and dispatch by overnight courier to the address
as specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
(or credit the Holder’s account through an electronic delivery of Common Stock
through the DWAC system of the Depository Trust Company, if requested). Upon
delivery of the Exercise Delivery Documents, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares. If this Warrant
is submitted in connection with any exercise pursuant to Section 1(c) and the
number of Warrant Shares represented by this Warrant submitted for exercise is
greater than the number of Warrant Shares being acquired upon an exercise, then
the Company shall as soon as practicable, and in no event later than three
business days after any exercise and at its own expense, issue a new Warrant
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.

 



 

 

 

(b) No Fractional Shares. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of a Warrant Share by such fraction.

 

(c) Cashless Exercise. The Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

 B

 

For purposes of the foregoing formula:

 

A = the total number of shares with respect to which this Warrant is then being
exercised.

 

  B =  the Weighted Average Price of the shares of Common Stock for the five
consecutive Trading Days ending on the date immediately preceding the date of
the Exercise Notice.

 

C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 



 2 

 

 

(d) Compensation for Buy-In on Failure to Timely Deliver Warrant Shares. In
addition to any other rights available to the Holder, if the Company fails to
deliver (or cause its transfer agent to deliver) to the Holder the Warrant
Shares pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open-
market transaction or otherwise), or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue, times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amount payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including without limitation a decree of
specific performance or other injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

(e) By accepting this Warrant, the Holder agrees that with respect to the
issuance of Warrants for any increase in the amount borrowed under the Revolver
Loan or the Disbursed Escrow Loan, but specifically not the Term Loan or
otherwise, this Warrant, including Section 2(e) hereof, supersedes Section 2(e)
of (i) that certain Warrant issued by CRI, dated August 16, 2017, for 5,882,352
shares of Common Stock (subject to adjustment as set forth therein), and (ii)
that certain Warrant issued by CRI, dated January 16, 2018 for 1,851,851 shares
of Common Stock (subject to adjustment as set forth therein).

 

2. ADJUSTMENTS. The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a) Subdivision or Combination of Common Stock. If the Company at any time on or
after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares will be proportionately increased. If the Company at
any time on or after the Issuance Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, then the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

 

(b) Distribution of Assets. If the Company shall declare or make any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including
without limitation any distribution of cash, stock or other securities, property
or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case:

 

(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing
Sale Price of the shares of Common Stock on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one share of
Common Stock, and (ii) the denominator shall be the Closing Sale Price of the
shares of Common Stock on the Trading Day immediately preceding such record
date; and

 

(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding clause (i);
provided, however, that in the event that the Distribution is of shares of
common stock of a company (other than the Company) whose common stock is traded
on a national securities exchange or a national automated quotation system
(“Other Shares of Common Stock”), then the Holder may elect to receive a warrant
to purchase Other Shares of Common Stock in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Stock that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding clause (i)
and the number of Warrant Shares calculated in accordance with the first part of
this clause (ii).

 

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2(a) or (b) but not expressly provided for by such provisions
(including without limitation the granting, on a pro rata basis to the holders
of the Common Stock, of stock-appreciation rights, phantom stock units or other
shareholder rights with equity features), then the Company’s Board of Directors
will make an appropriate adjustment in the Exercise Price and the number of
Warrant Shares so as to protect the rights of the Holder. For the avoidance of
doubt, the parties agree this Section 2(c) shall not apply to (i) the issuance
of Common Stock upon the exercise of options or warrants not granted to the
shareholders of the Company as a whole, or (ii) the issuance of Common Stock,
stock options, stock-appreciation rights, restricted stock units, or other forms
of equity or equity-linked compensation under the Company’s equity incentive or
purchase plans duly adopted by a majority of the nonemployee members of the
Board of Directors of the Company or a committee of non-employee directors
established for such purpose.

 



 3 

 

 

(d) Weighted-Average Adjustment to Exercise Price. If the Company, at any time
while this Warrant is outstanding, shall issue any Common Stock or Common Stock
Equivalents entitling any person to acquire shares of Common Stock, at an
effective price per share less than the then-current Exercise Price, as adjusted
hereunder (any such issuance, other than an issuance of Common Stock or Common
Stock Equivalents in respect of an Exempt Issuance, being referred to as a
“Dilutive Issuance”), then the Exercise Price shall be adjusted in accordance
with the following formula:

 

AEP = EP x [OS + ((DIS x DIP)/EP)]

(OS + DIS)

 



  For purposes of the foregoing formula: AEP = Adjusted Exercise Price          
EP  =  Exercise Price (as in effect immediately prior to adjustment)         OS
=  Total number of shares of Common Stock and Common Stock Equivalents
outstanding immediately prior to the Dilutive Issuance (excluding, however,
Common Stock and Common Stock Equivalents outstanding on account of Exempt
Issuances)         DIS =  Total number of shares of Common Stock and Common
Stock Equivalents issued in the Dilutive Issuance         DIP =  The per-share
price at which Common Stock or Common Stock Equivalents were issued in the
Dilutive Issuance

 

Any such adjustment shall be made whenever such Common Stock or Common Stock
Equivalents are issued; provided, however, that (i) if an adjustment is made on
account of a Dilutive Issuance of Common Stock Equivalents, then the subsequent
issuance of actual Common Stock upon conversion or exercise of such Common Stock
Equivalents will not result in a second adjustment, and (ii) notwithstanding
anything in this Warrant to the contrary, no adjustments shall be made under
this Section 2(d) in respect of an Exempt Issuance.

 

(e) Additional Revolving Loans under the Loan and Security Agreement. If at any
time that a Revolving Advance (as defined in the Loan and Security Agreement) is
made under the Loan and Security Agreement and the aggregate amount of all
Revolving Advances made under the Loan and Security Agreement (whether or not
outstanding) exceeds $2,000,000, then the number of Warrant Shares issuable upon
exercise of this Warrant shall be increased by the product of (the quotient of
the amount of such most recent Advance divided by $0.255) multiplied by 1.0.

 



 4 

 

 

3. FUNDAMENTAL TRANSACTIONS. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger of the Company with or into another entity
and the Company is not the surviving entity, (ii) the Company effects any sale
of all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or by another individual or entity, and approved by the Company) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares of Common Stock for other securities, cash or property or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 2(a)
above) (in any such case, a “Fundamental Transaction”), then, upon any
subsequent exercise .of this Warrant, the Holder shall have the right to receive
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event (disregarding any limitation on exercise
contained herein solely for the purpose of such determination). For purposes of
any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’ s right to exercise such warrant into Alternate
Consideration.

 

4. NON-CIRCUMVENTION. The Company covenants and agrees that the Company will
not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and non
assessable shares of Common Stock upon the exercise of this Warrant, and (iii)
shall, so long as this Warrant is outstanding, have authorized and reserved,
free from preemptive rights, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this Warrant (without
regard to any limitations on exercise).

 

5. WARRANT HOLDER NOT DEEMED A SHAREHOLDER. Except as otherwise specifically
provided herein, this Warrant, in and of itself, shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Company. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a shareholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company.

 

6. REISSUANCE OF WARRANTS.

 

(a) Lost, Stolen or Mutilated Warrant. If this Warrant is lost, stolen,
mutilated or destroyed, the Company will, on such terms as to indemnity or
otherwise as it may reasonably impose (which shall, in the case of a mutilated
Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.

 

(b) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall be of like
tenor with this Warrant, and shall have an Issuance Date, as indicated on the
face of such new Warrant which is the date such new Warrant is issued.

 



 5 

 

 

7. TRANSFER.

 

(a) Notice of Transfer. The Holder, by acceptance hereof, agrees to give written
notice to the Company before transferring this Warrant or transferring any
Warrant Shares of such Holder’s intention to do so, describing briefly the
manner of any proposed transfer. Promptly upon receiving such written notice,
the Company shall present copies thereof to the Company’s counsel. If the
proposed transfer may be effected without registration or qualification (under
any federal or state securities laws), the Company, as promptly as practicable,
shall notify the Holder thereof, whereupon the Holder shall be entitled to
transfer this Warrant or to dispose of Warrant Shares received upon the previous
exercise of this Warrant, all in accordance with the terms of the notice
delivered by the Holder to the Company; provided, however, that an appropriate
legend may be endorsed on this Warrant or the certificates for such Warrant
Shares respecting restrictions upon transfer thereof necessary or advisable in
the opinion of counsel and satisfactory to the Company to prevent further
transfers which would be in violation of Section 5 of the Securities Act of 1933
and applicable state securities laws; and provided further that the prospective
transferee or purchaser shall execute an Assignment of Warrant in substantially
the form attached hereto as Exhibit B and such other documents and make such
representations, warranties, and agreements as may be required solely to comply
with the exemptions relied upon by the Company for the transfer or disposition
of the Warrant or Warrant Shares.

 

(b) If the proposed transfer or disposition of this Warrant or such Warrant
Shares described in the written notice given pursuant to this Section 7 may not
be effected without registration or qualification of this Warrant or such
Warrant Shares, the Holder will limit its activities in respect to such transfer
or disposition as are permitted by law.

 

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
notice provisions contained in the Note. The Company shall provide the Holder
with prompt written notice (i) immediately upon any adjustment of the Exercise
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least 20 days prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the shares of Common Stock, (B) with respect to any grants,
issuances or sales of any stock or other securities directly or indirectly
convertible into or exercisable or exchangeable for shares of Common Stock or
other property, pro rata to the holders of shares of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

9. AMENDMENT AND WAIVER. The terms of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

10. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without giving effect to the conflicts-of-law
principles thereof.

 

 6 

 

 

11. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price, the Closing Sale Price, or the arithmetic calculation of the
Warrant Shares, the Company or the Holder (as the case may be) shall submit the
disputed determinations or arithmetic calculations via email or facsimile (a)
within two business days after receipt of the applicable notice giving rise to
such dispute to the Company or the Holder, as the case may be, or (b) if no
notice gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Company are
unable to agree upon such determination or calculation of the Exercise Price,
Closing Sale Price or the Warrant Shares within three business days of such
disputed determination or arithmetic calculation being submitted to the Company
or the Holder, as the case may be, then the Company shall, within two business
days thereafter submit via facsimile or email (x) the disputed determination of
the Exercise Price or Closing Sale Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (y) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten business days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

 

12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

13. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(a) “Bloomberg” means Bloomberg Financial Markets.

 

(b) “Closing Sale Price” means, for any security as of any date, (i) the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00 p.m., New York time, as reported by Bloomberg, or
(ii) if the foregoing does not apply, the last trade price of such security in
the over-the-counter market for such security as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid and ask prices of any market makers for such security as reported by
the OTC Markets. If the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Sale Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction

during the applicable calculation period.

 

(c) “Common Stock” means (i) the Company’s common stock, par value $0.01 per
share, and (ii) any share capital into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.

 

(d) “Common Stock Equivalents” means any securities of the Company that would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 



 7 

 

 

(e) “Exempt Issuance” means the issuance of (i) shares of Common Stock or
options to employees, officers, directors or unaffiliated consultants of the
Company pursuant to any stock or option plan duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (ii) any securities upon the exercise or conversion of any securities
issued pursuant to the this Warrant or other warrants issued under the Loan and
Security Agreement, (iii) any Common Stock upon the exercise or conversion of
securities that are issued and outstanding as of the Issuance Date, (iv)
securities issued pursuant to or in connection with acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, (v) shares of Common Stock issued or issuable in connection with
regularly scheduled dividend payments on the Company’s Series A Preferred Stock
or Series A-1 Preferred Stock, and (vi) shares of Common Stock issued pursuant
to any loan or leasing arrangement, real property leasing arrangement, or debt
financing from a bank approved by the Board of Directors of the Company.

 

(f) “Principal Market” means the primary national securities exchange on which
the Common Stock is then traded.

 

(g) “SEC” means the U.S. Securities and Exchange Commission.

 

(h) “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on its Principal Market, (ii) if the Common Stock is not then
listed or quoted and traded on any national securities exchange, then a day on
which trading occurs on any over-the-counter markets, or (iii) if trading does
not occur on the over-the-counter markets, any business day.

 

(i) “Weighted Average Price” means, for any security as of any date, (i) the
dollar- volume weighted-average price for such security on the Principal Market
during the period beginning at 9:30 a.m., New York City time, and ending at 4:00
p.m., New York City time, as reported by Bloomberg or (ii) if the foregoing does
not apply, the dollar-volume weighted-average price of such security in the
over-the-counter market for such security during the period beginning at 9:30
a.m., New York City time, and ending at 4:00 p.m., New York City time, as
reported by Bloomberg, or (iii) if no dollar-volume weighted-average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in OTC Markets. If the Weighted Average
Price cannot be calculated for such security on such date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 11 with
the term “Weighted Average Price” being substituted for the term “Exercise
Price.” All such determinations shall be appropriately adjusted for any share
dividend, share split or other similar transaction during such period.

 

 8 

 

 



14. REGISTRATION RIGHTS.

 

(a) Demand Registration. The Company shall file, within 45 days after written
demand therefor by the Holder, and thereafter use its commercially reasonable
efforts to effect, registration under the Securities Act for the resale of the
Warrant Shares; provided, however, that (i) the Company shall not be obligated
to take any action to effect any such registration if the Holder fails to
reasonably cooperate in providing the Company with all information reasonably
required to be included in the applicable registration statement or otherwise
required to be obtained by the Company for purposes of preparing and filing the
registration statement and any amendments thereto, and (ii) the obligations of
the Company upon any such demand shall be subject to the provisions of paragraph
(c) below. Once declared effective by the SEC, the Company shall use its best
efforts to keep the applicable registration statement effective until the
earliest of (A) such time as all of the Warrant Shares shall have been sold or
(B) at least three years have passed since the Issuance Date (as applicable, the
“Registration Expiration”).

 

(b) Piggyback Registration.

 

(i) If, but without any obligation under this Agreement to do so, the Company
proposes to register, including for this purpose a registration effected by the
Company for holders of Company securities other than the Holder, any of its
securities under the Securities Act, other than a registration relating solely
to the sale of securities to participants in an equity incentive plan on Form
S-8, or a registration on Form S-4 relating solely to a transaction pursuant to
the SEC’s Rule 145 (or any successors to such forms), the Company shall at such
time promptly give the Holder written notice of such proposed registration. Upon
the written request of the Holder given within 20 business days after the giving
of notice by the Company, the Company shall, subject to the provisions of
paragraph (c) below, cause to be registered under the Securities Act all of the
Warrant Shares that the Holder shall have requested to be registered; provided,
however, that the Company shall not be obligated to take any action to effect
any such registration if the Holder fails to reasonably cooperate in providing
the Company with all information reasonably required to be included in the
applicable registration statement or otherwise required to be obtained by the
Company for purposes of preparing and filing that registration statement and any
amendments thereto.

 

(ii) In connection with any offering involving an underwriting of the Company’s
common securities, the Company shall not be required under this Section l 4(b)
to include any of Holder’s Warrant Shares in such underwriting unless the Holder
accepts the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company (or by other persons entitled to select the
underwriters).

 

(iii) No incidental right under this Section 14(b) shall be construed to limit
any registration required under Section 14(a). The piggyback registration rights
in this Section 14(b) shall continue until the Registration Expiration.

 

(c) Cut-Back Provision. With respect to any registration under Section 14(b),
but not any registration under Section 14(a), if, for any reason, the SEC, (in
consultation with Company counsel, and based on existing written SEC guidance or
applicable rules), or one of the lead underwriters participating in an
underwritten primary offering, requires that the number of Warrant Shares to be
registered for resale pursuant to the applicable registration statement be
reduced (in order to comply with SEC rules or guidance, or in order to
facilitate the success of the offering as determined by the lead underwriters),
then such reduction shall be allocated pro rata among all holders whose shares
(but not limited to Warrant Shares) have been included (or are eligible for
inclusion) for resale under the registration statement until the reduction so
required shall have been effected.

 

(d) Registration Expenses. All expenses incurred by the Company in complying
with Section 14, including without limitation all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees of the FINRA, transfer
taxes, and fees of transfer agents and registrars, are called “Registration
Expenses.” The Company will pay all Registration Expenses in connection with any
registration hereunder.

 

 

* * * * * * *

 9 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the date indicated above.

 

  CREATIVE REALITIES, INC.       /s/ John Walpuck   John Walpuck   Chief
Financial Officer/Chief Operating Officer

 

 

 

 

EXHIBIT A

 

FORM OF

EXERCISE NOTICE

 

(To be executed by the registered holder to exercise this Warrant to Purchase
Common Stock)

 

THE UNDERSIGNED holder hereby exercises the right to purchase
___________________ of the shares of Common Stock (“Warrant Shares”) of Creative
Realities, Inc., a Minnesota corporation (the “Company”), evidenced by the
attached copy of the Warrant to Purchase Common Stock (the ” Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1.Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as (check one):

 

D    a cash exercise with respect to ____________ Warrant Shares; and/or

 

D    a “Cashless Exercise” with respect to ____________ Warrant Shares.

 

2.Payment of Exercise Price. In the event that the holder has elected to
exercise some or all of the Warrant Shares to be issued pursuant hereto, the
holder shall pay the Aggregate Exercise Price in the sum of $__________to the
company in accordance with the terms of the Warrant.

 

3.Delivery of Warrant Shares. The Company shall deliver to the holder
______________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: ______________

  

        (Print Name of Registered Holder)         By:           Name:     
Title:  

 

 

 

 

EXHIBIT B

 

FORM OF
ASSIGNMENT OF WARRANT

 

(To be signed only upon authorized transfer of the Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
__________________ the right to purchase ______________shares of common stock of
Creative Realities, Inc. to which the within Warrant to Purchase Common Stock
relates and appoints __________________, as attorney-in-fact, to transfer said
right on the books of Creative Realities, Inc. with full power of substitution
and re-substitution in the premises. By accepting such transfer, the transferee
has agreed to be bound in all respects by the terms and conditions of the within
Warrant.

 

Date:______________

 



      (Signature) *           (Name)           (Address)           (Social
Security or Tax Ident. No.)



 

* The signature on this Assignment of Warrant must correspond to the name as
written upon the face of the Warrant to Purchase Common Stock in every
particular without alteration or enlargement or any change whatsoever. When
signing on behalf of a corporation, partnership, trust or other entity, please
indicate your position(s) and title(s) with such entity.



 

 

 



 

 